DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claim 1, Whitley et al. (US 2013/0269239) teaches (Fig. 7) an automobile high-temperature pest extermination device (Abstract, system to kill pests with heat and is capable to be used for an automobile) for applying, for a predetermined interval (Abstract, for a length of time), comprising:
At least one treatment chamber (heat chamber 1) including an inlet and an outlet (opening by 20’ can be an inlet and an outlet), in which heated air which has been heated to a pest extermination temperature is applied to an enclosed space (¶0024, heated air at a temperature lethal to pets is applied to the enclosed space of treatment chamber 1) in which a to-be-treated automobile is self-propelled and accommodated (chamber 1 is capable of accommodating a self-propelled automobile), 
a circulation fan device (fans 76, 78, 80) arranged in the treatment chamber, and including a suction part (back of the fans), a discharge part (front of the fans), and a fan member (propellers of the fans) arranged in a housing member, and a heating member (heaters 72, 74), and
a chamber interior temperature detection means for detecting a chamber interior temperature of the treatment chamber (temperature monitoring devices 82, 84, 86), vehicle interior temperature detection means for detecting a vehicle interior temperature of the to-be-treated automobile (temperature monitoring devices 82, 84, 86 could be placed inside a vehicle).
Fujimura et al. (WO 2013111336 A1) teaches (Fig. 2) of an inlet (inlet door unit 1A) and an outlet (outlet door unit 1B) which comprise of openable and closable door parts (door units have openable and closable door parts).
Hause et al. (US 2010/0311318) teaches of the fan member comprising a propeller fan having a diameter in the range of 1000 mm to 1500 mm (¶0012, fans having a propeller with a size of between approximately 913mm to 2134 mm).
Seward (US 5,696,872) teaches (Fig. 1) of the suctioned air (white headed arrows 39 pointing to fan 20) is discharged in both side directions (arrows 40) via the discharge part on the rear surface of the fan member (air leaves from the rear surface of the fan member 20), a heating member (air heating coils 26) provided in the discharge part of the circulation fan device to heat discharged air (heating members 26 are in the discharge part of the circulation fan to heat discharge air), and heating temperature control means (thermostat and fan control unit 28) for controlling a heating temperature of air exiting the circulation fan device based on the chamber interior temperature detection means (Col. 4 lines 53-67, control means 28 controls the heating members 26 and maintaining the temperature at a desired set point based on temperature detection means 28).
Timbrook (US 2015/0052800) teaches (Fig. 2) of controlling a heating temperature of air and a treatment time based on the chamber interior temperature detection means (¶0017, applying a radiant heat from the system for a time period set by and controlled via a control unit, wherein the time period is great enough to kill the parasites and parasitic insects in the contaminated area and, ¶0023, is based on temperature detected by temperature probe 24).
Van Der Weij (US 2009/0134140) teaches (Fig. 1) of a rectification member (air guide member 11) for adjusting, in the horizontal direction, the flow direction of the heated air delivered into the chamber via the heating member (heat radiating elements 10) (air coming in the horizontal direction is adjusted into the chamber).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, 
a front side of the fan member being oriented toward an inside of the at least one treatment chamber, 
the circulation fan device being configured so that air in the at least one treatment chamber is suctioned from the front side thereof via the suction part, 
the discharge parts being opening parts formed by fully opening side portions of the housing member,
and the heating member being fully contained within the housing member of the circulation fan device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647